United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0034
Issued: May 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 4, 2017 appellant filed a timely appeal from two July 18, 2017 merit decisions
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant has established that he was totally disabled for the
period December 17, 2015 through May 10, 2017, causally related to a December 16, 2015

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence OWCP received after issuance of the July 18, 2017 decisions.
The Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

employment injury; and (2) whether he has established a permanent impairment of his right upper
extremity, warranting a schedule award.
FACTUAL HISTORY
On January 7, 2016 appellant, then a 54-year-old supervisory police officer, filed a
traumatic injury claim (Form CA-1) alleging that, on December 16, 2015, he injured his right
shoulder and right rotator cuff during training. He did not initially stop work. OWCP accepted
the claim for right rotator cuff tear.
Dr. Thomas M. O’Meara, Board-certified in family practice, related in a January 12, 2016
employing establishment clinic note that appellant had injured his right rotator cuff at work. He
advised that a magnetic resonance imaging (MRI) scan study showed a severe tear of the rotator
cuff. Dr. O’Meara opined that appellant could not use his right arm to use his weapon or restrain
an individual. He found that he should “restrict his activities to essentially paper work.”
On January 18, 2016 Dr. Scott L. Smith, a Board-certified orthopedic surgeon, obtained a
history of the December 16, 2015 employment injury and reviewed the results of the MRI scan
study. He diagnosed neck pain, a high-grade supraspinatus partial tear, biceps tendinopathy, and
a paralabral cyst. Dr. Smith recommended further diagnostic testing to obtain the cause of
appellant’s significant shoulder weakness and found that he could work with restrictions against
using his right arm.
On February 5, 2016 Dr. Smith diagnosed Parsonage-Turner syndrome with possible
cervical radiculopathy and a high-grade partial tear of the right supraspinatus, biceps tendinopathy,
and upper third subscapularis tearing of the right shoulder.3 He recommended a rotator cuff repair
and listed work restrictions.
The employing establishment, on June 10, 2016, advised appellant that he failed to
complete his supervisory probationary period in a satisfactory manner, and therefore, it was
reassigning him to a position as a police officer effective June 26, 2016. It based its finding on
performance deficiencies.
Dr. Smith, on June 16, 2016, performed a right subacromial decompression and
debridement of the labrum. He noted that appellant had a partial thickness rotator cuff tear, biceps
tendinopathy, and a superior labrum from anterior to posterior (SLAP) tear of the right shoulder.
OWCP authorized appellant’s June 16, 2016 surgery.
In a June 27, 2016 work status report, Dr. Smith opined that appellant could resume work
on June 28, 2016 with restrictions of no work with the right shoulder and no driving.
The employing establishment offered appellant a light-duty position on July 21, 2016,
which he accepted on July 26, 2016.

3
A February 2, 2016 electromyogram (EMG) and nerve conduction velocity study (NCV) revealed moderate-tosevere axonal denervation consistent with Parsonage-Turner syndrome of possible traumatic etiology.

2

Dr. Smith continued to provide work restrictions in progress reports dated July 2016
through March 2017. On March 20, 2017 he diagnosed Parsonage-Turner syndrome of the right
shoulder and status post biceps tenodesis. Dr. Smith determined that appellant had reached
maximum medical improvement and had permanent work restrictions, including not reaching
overhead with his right arm or lifting more than 10 pounds to shoulder level on his right side.
On May 15, 2017 appellant filed multiple claims for wage-loss compensation (Form CA7) covering the period December 17, 2015 through May 10, 2017. He filed separate claims for
loss of overtime pay, night differential, shift differential, holiday pay, and premium pay. Appellant
also filed a separate Form CA-7 for lost wages due to his demotion effective June 26, 2016.4
Lastly, he filed a May 15, 2017 claim (Form CA-7) for a schedule award.
On May 22, 2017 OWCP issued two separate claim development letters. One pertained to
the need for appellant to submit medical evidence in support of his claim for a schedule award.
That letter was addressed to appellant’s surgeon, Dr. Smith, and requested that he provide an
impairment rating addressing the extent of any permanent impairment due to the accepted right
rotator cuff tear in accordance with the sixth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides).5 OWCP also sent a copy of the
schedule award development letter to appellant. It requested that the necessary information be
submitted within 30 days.
The other May 22, 2017 claim development letter pertained to appellant’s multiple claims
(Form CA-7) for various premium pay, including lost overtime, for the period December 17, 2015
through May 10, 2017. OWCP first noted that additional evidence was needed to establish
disability from work during the entire period claimed. It also advised appellant that loss of
overtime pay was not compensable. With respect to holiday pay, OWCP requested that appellant
provide documentation from the employing establishment showing that he was required to work
holidays. It also requested that appellant provide dates for any continuation of pay (COP) received
during the claimed period, as well as information regarding his annual salary and premium pay.
Regarding the claimed period of lost wages due to his demotion (June 26, 2016 -- May 10, 2017),
OWCP informed appellant that it had information that his demotion was unrelated to his accepted
employment injury. To the extent appellant had information establishing that the demotion was
due to his employment injury, OWCP afforded him at least 30 days to submit such evidence, along
with the other requested pay-rate information.
By decision dated July 18, 2017, OWCP denied appellant’s claim for wage-loss
compensation for the periods December 17, 2015 through May 10, 2017 (premium pay) and
June 26, 2016 through May 10, 2017 (demotion). It noted that appellant had not responded to its

4
On the Form CA-7, the employing establishment represented that appellant’s demotion was unrelated to his work
injury. It also provided a July 7, 2016 Notification of Personnel Action (Stand Form 50) regarding appellant’s
reassignment from a supervisory police officer to a police officer, effective June 26, 2016. The remarks section of the
SF-50 noted that appellant’s conversion back to a police officer was the result of him having failed to satisfactorily
complete the probationary period for the supervisory (or managerial) position.
5

A.M.A., Guides (6th ed. 2009).

3

May 2017 request for additional factual and medical evidence. OWCP found that the current
record failed to support disability during the claimed period.
By separate July 18, 2017 decision, OWCP denied appellant’s claim for a schedule award.
It explained that the medical evidence of record did not support a permanent impairment of a
scheduled member or function of the body.
On his application for review (Form AB-1), appellant challenged OWCP’s July 18, 2017
decision denying his claim for a schedule award. He explained that he never received OWCP’s
May 22, 2017 development letter.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.7 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.8 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proved by a preponderance of probative and reliable medical opinion evidence.9
Section 8114(e) of FECA provides that, in addition to annual base pay, certain items will
be included in the computation of pay, such as the value of subsistence and quarters, premium pay,
and any form of remuneration in kind for services.10 Consequently, when the job held at the time
of injury includes elements of pay such as night or shift differential, extra compensation for work
performed on Sundays and holidays, or pay for administratively uncontrollable overtime, OWCP
must include the additional pay in the base pay.11
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a right rotator cuff tear on December 16, 2015.
On January 12, 2016 Dr. O’Meara, an employing establishment physician, diagnosed a right
rotator cuff tear and found that he should perform “essentially paper work.” Appellant’s attending
physician, Dr. Smith, provided work restrictions in reports dated January 2016 through
March 2017.

6

Supra note 1.

7

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

8

See Amelia S. Jefferson, id.

9

See Edward H. Horton, 41 ECAB 301 (1989).

10

5 U.S.C. § 8114(e).

11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.6(b)(7)
(March 2011).

4

On May 15, 2017 appellant filed claims for compensation requesting compensation from
December 17, 2015 to May 10, 2017 for lost premium pay, overtime, shift differential, holiday
pay, and night differential. He also claimed that he experienced lost wages from June 26, 2016 to
May 10, 2017 due to a demotion. The record, however, indicates that effective June 26, 2016 the
employing establishment reassigned appellant to his prior position as a police officer after finding
that he did not satisfactorily complete the probationary period for the position of supervisory police
officer due to performance deficiencies unrelated to his employment injury.
By development letter dated May 22, 2017, OWCP requested that appellant submit
information in support of his claim that he lost premium pay. It further noted that the evidence
supported that his demotion was unrelated to his work injury. Lastly, OWCP requested that
appellant submit medical evidence to establish disability from work during the entire period
claimed. Appellant did not, however, respond to OWCP’s request with any additional evidence.
He has the burden of proof to submit evidence supporting disability in the form of lost wages for
the periods claimed.12 Appellant did not submit such evidence, and thus, failed to meet his burden
of proof.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of the merit decision, pursuant to 5 U.S.C. § 8121(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provisions of FECA,14 and its implementing federal regulations,15 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.16 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.17
It is the claimant’s burden of proof to establish that he or she has sustained permanent
impairment of a scheduled member or function as a result of an employment injury.18 OWCP’s
procedures provide that, to support a schedule award, the file must contain competent medical
12

See A.L., Docket No. 16-1092 (issued May 9, 2017).

13

Id.

14

5 U.S.C. § 8107.

15

20 C.F.R. § 10.404.

16

Id. at § 10.404(a).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) ( March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
18

See Edward Spohr, 54 ECAB 806 (2003); Tammy L. Meehan, 53 ECAB 229 (2001).

5

evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred, describes the impairment in sufficient detail so that it can be
visualized on review and computes the percentage of impairment in accordance with the A.M.A.,
Guides.19
ANALYSIS -- ISSUE 2
On May 15, 2017 appellant filed a claim for a schedule award. By decision dated July 18,
2017, OWCP denied his schedule award claim as he failed to submit an impairment evaluation
establishing a permanent impairment resulting from his work injury.
The Board finds that appellant failed to submit evidence sufficient to establish permanent
impairment of a scheduled member or function warranting a schedule award. In a development
letter dated May 22, 2017, OWCP informed him and his attending physician of the type of
evidence necessary to establish his schedule award claim and afforded him 30 days to submit an
impairment evaluation.
Appellant did not respond to OWCP’s May 22, 2017 development letter prior to OWCP’s
issuance of the July 18, 2017 decision. He has the burden of proof to establish permanent
impairment of a scheduled member or function of the body.20 The medical evidence must include
a description of any permanent impairment in sufficient detail that the claims examiner and others
reviewing the file will be able to clearly visualize the impairment with its resulting restrictions and
limitations.21 Appellant failed to provide such evidence and thus has not met his burden of proof.22
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he was totally disabled for the period
December 17, 2015 through May 10, 2017, causally related to his December 16, 2015 employment
injury. The Board further finds that he has not established permanent impairment of his right upper
extremity, warranting a schedule award.

19
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter
2.808.5(b) (March 2017).
20

See A.C., Docket No. 13-1408 (issued November 15, 2013); D.H., 58 ECAB 358 (2007).

21

See supra note 17; see also D.T., Docket No. 17-0102 (issued April 13, 2017).

22

See P.L., Docket No. 13-1592 (issued January 7, 2014).

6

ORDER
IT IS HEREBY ORDERED THAT the July 18, 2017 decisions of the Office of Workers’
Compensation Programs are affirmed.
Issued: May 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

